

117 HR 4081 IH: Informing Consumers about Smart Devices Act
U.S. House of Representatives
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4081IN THE HOUSE OF REPRESENTATIVESJune 23, 2021Mr. Curtis (for himself and Mr. Moulton) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the disclosure of a camera or recording capability in certain internet-connected devices.1.Short titleThis Act may be cited as the Informing Consumers about Smart Devices Act.2.Required disclosure of a camera or recording capability in certain internet-connected devicesEach manufacturer of a covered device shall disclose whether the covered device manufactured by the manufacturer contains a camera or microphone as a component of the covered device.3.Enforcement by the Federal Trade Commission(a)Unfair or deceptive acts or practicesA violation of section 2 shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(b)Actions by the Commission(1)In generalThe Federal Trade Commission shall prevent any person from violating this Act or a regulation promulgated under this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.(2)Penalties and privilegesAny person who violates this Act or a regulation promulgated under this Act shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(c)Commission guidanceNot later than 180 days after the date of enactment of this Act, the Commission, through outreach to relevant private entities, shall issue guidance to assist manufacturers in complying with the requirements of this Act, including guidance about best practices for making the disclosure required by section 2 as clear and conspicuous as practicable.(d)Tailored guidanceA manufacturer of a covered device may petition the Commission for tailored guidance as to how to meet the requirements of section 2.(e)Limitation on Commission GuidanceNo guidance issued by the Commission with respect to this Act shall confer any rights on any person, State, or locality, nor shall operate to bind the Commission or any person to the approach recommended in such guidance. In any enforcement action brought pursuant to this Act, the Commission shall allege a specific violation of a provision of this Act. The Commission may not base an enforcement action on, or execute a consent order based on, practices that are alleged to be inconsistent with any such guidelines, unless the Commission determines such practices expressly violate section 2.4.Definition of covered deviceAs used in this Act, the term covered device—(1)means a consumer product, as defined by section 3(a) of the Consumer Product Safety Act (15 U.S.C. 2052(a)) that is capable of connecting to the internet, a component of which is a camera or microphone; and(2)does not include—(A)a telephone (including a mobile phone), a laptop, tablet, or any device that a consumer would reasonably expect to have a microphone or camera;(B)any device that is specifically marketed as a camera, telecommunications device, or microphone; or(C)any device or apparatus described in sections 255, 716, and 718, and subsections (aa) and (bb) of section 303 of the Communications Act of 1934 (47 U.S.C. 255; 617; 619; and 303(aa) and (bb)), and any regulations promulgated thereunder.5.Effective dateThis Act shall apply to all devices manufactured after the date that is 180 days after the date on which guidance is issued by the Commission under section 3(c), and shall not apply to devices manufactured or sold before such date, or otherwise introduced into interstate commerce before such date.